DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhoria (US 2015/0006820) in view of Finnell (US 5577227).
Regarding claim(s) 1, 11 and 19, Bhoria teaches:
An apparatus comprising: a first cache storage; a second cache storage, 	Fig. 4 and [0021] shows that the memory storage resource 43 includes multilevel cache architecture 45 and other storage 49.
wherein the second cache storage includes a first portion operable to store a first set of data […] and a second portion to store write miss information, 	Fig. 5 and [0022] shows FIFO buffer 31 of FIG. 3, for a particular level of the cache architecture 45, receives write-misses and forwards them to the next cache level under control of a buffer controller 51 that is coupled to the buffer 51 and receives the write-misses. [0018] FIG. 3 shows a buffer 31 with write-miss entries in locations 0-4. In FIGS. 1-3, the buffer entries are designated as "write-data0", "write-data1", etc. (“first portion”), and are shown oldest-to-newest from bottom-to-top. 
a cache controller coupled to the first cache storage and the second cache storage and operable to: receive a write operation; determine that the write operation produces a miss in the first cache storage; 	Fig. 4 and [0021] shows a cache controller 47 controls operation of the multilevel cache 45. [0003] In a multilevel cache hierarchy, a write command for which a cache miss occurs (a "write-miss") is stored in a write-miss FIFO buffer.
in response to the miss in the first cache storage, provide write miss information associated with the write operation to the second cache storage for storing in the second portion of the second cache storage;	[0018] In the column designated Col(a) (“second portion”) in FIGS. 1-3 are shown cycle counts (cnt0, cnt1, etc.) (“write miss information”) associated with the respective write-miss entries. The cycle count is initialized to 0 when the corresponding write-miss is posted to the buffer, and increments at each write cycle. In the column designated Col(b) (“second portion”) in FIG. 3 are shown bits that indicate attributes associated with the respective write-miss entries (“write miss information”).
Bhoria does not explicitly teach, but Finnell teaches the first set of data corresponding to a copy of data stored in extended memory; and	Col. 1, lines 28-47 shows that if a desired memory block is not in the cache, the block is retrieved from the main memory, stored in the cache and supplied to the processor. When a new cacheline X is to be brought into a cache, if there is already another cacheline Y in the target cache entry, that resident cacheline Y becomes a "victim cacheline." To make room for the new cacheline X, the victim cacheline Y must be removed from the cache. If the victim cacheline Y has not been modified it is called "clean" and it may simply be discarded. In a two-level cache system, there can be "level one victim cache lines". Col. 2, lines 16-19 shows an arrangement of a two level cache for a processor system, the first level cache is a full subset of the second level cache.
in response to providing the second set of data associated with the write operation to the first cache storage, evict the first set of data from the first cache storage to make room for the second set of data; and provide the first set of data to the second cache storage for storing in the first portion of the second cache storage.		Col. 1, lines 36-47 shows that when a new cacheline X is to be brought into a cache, if there is already another cacheline Y in the target cache entry, that resident cacheline Y becomes a "victim cacheline." To make room for the new cacheline X, the victim cacheline Y must be removed from the cache. If the victim cacheline Y has been modified since it was brought into the cache it is called "dirty" and it must be written back to main memory; if it has not been modified it is called "clean" and it may simply be discarded. In a two-level cache system, there can be "level one victim cache lines" and "level two victim cache lines."
The combination of Bhoria and Finnell teaches store a first set of data evicted from the first cache storage to make room for a second set of data	Finnell in Col. 5, line 66 to col. 6, line 3: When there is a miss at both first level cache 24 and second level cache 23, the data must be brought in from main memory 25. If there is a dirty miss at first level cache 24, the dirty data is written back to second level cache 23. Col. 1, lines 36-47 shows that when a new cacheline X is to be brought into a cache, if there is already another cacheline Y in the target cache entry, that resident cacheline Y becomes a "victim cacheline." To make room for the new cacheline X, the victim cacheline Y must be removed from the cache.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache write-miss buffer system/method of Bhoria with the multi-level cache memory system of Finnell. The motivation for doing so would have to statistically decrease the cache miss penalty for memory references in a computer processor with a multi-level cache system. This decrease occurs because future cache misses are being taken care of during a single cache miss. This is taught by Finnell in col. 3, lines 41-45. In addition, use of fetching and filling a multi-level cache memory is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a data storage system, a known device, in order to obtain the result of being able to provide fast and efficient storage/retrieval of data in storage systems. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.
	
Regarding claim(s) 2, 12 and 20, Bhoria teaches:
wherein the cache controller is operable to: compare the second portion of the second cache storage to a threshold; and based on the second portion exceeding the threshold, cause the write miss information to be transmitted to a second cache.	[0019] Considering FIG. 2, the entry write-data0 is output in response to the posting of the entry write-data4, and this occurs regardless of whether cnt0 has reached MAX, because the number of entries present in the buffer is five, which exceeds the threshold value (designated at TH in FIGS. 1-3), which is four in FIG. 2.
	
Regarding claim(s) 3 and 13, Bhoria teaches:
wherein the threshold corresponds to a bandwidth of an interface.	[0019] Considering FIG. 2, the entry write-data0 is output in response to the posting of the entry write-data4, and this occurs regardless of whether cnt0 has reached MAX, because the number of entries present in the buffer is five, which exceeds the threshold value (designated at TH in FIGS. 1-3), which is four in FIG. 2.
	
Regarding claim(s) 4 and 14, Bhoria teaches:
wherein the threshold corresponds to a size of the second portion.	[0019] Considering FIG. 2, the entry write-data0 is output in response to the posting of the entry write-data4, and this occurs regardless of whether cnt0 has reached MAX, because the number of entries present in the buffer is five, which exceeds the threshold value (designated at TH in FIGS. 1-3), which is four in FIG. 2.


Claim(s) 5, 7, 8, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhoria (US 2015/0006820) and Finnell (US 5577227), further in view of Ramanujan (US 5003459).
Regarding claim(s) 5 and 15, Bhoria and  does not explicitly teach, but Ramanujan teaches:
wherein the write miss information is first write miss information, the cache controller operable to the second cache storage is to not provide the first write miss information from the first cache storage to the second cache storage if the second cache storage includes second write miss information for a memory address corresponding to the first write miss information.	Col. 9, lines 64-68 shows that write misses to data in the same block in the D-Cache 100 may be stored under the same entry in lockout registers 170. In other words, subsequent write misses to the same data block in the D-Cache 100 are merged into the existing entries in lockout registers 170. Col. 6, lines 17-28 shows that one of the jobs of the backmap 150 is to detect and destroy synonyms as they come into existence. This enforces the policy of keeping only one copy of a piece of data in the D-Cache 100 at a time.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache write-miss buffer system/method of Bhoria and Finnell with the cache memory system of Ramanujan. The motivation for doing so would have been to enable efficient retrieval of data from cache memory through the process of detecting and eliminating synonyms. This is taught by Ramanujan in Col. 2, lines 29-34 and col. 3, lines 12-21.

Regarding claim(s) 7 and 17, Ramanujan teaches:
wherein the write miss information is first write miss information, the cache controller operable to, when a first memory address of the first write miss information from the first cache storage matches a second memory address of second write miss information stored in the second portion, to merge the first write miss information with the second write miss information.	Col. 9, lines 64-68 shows that write misses to data in the same block in the D-Cache 100 may be stored under the same entry in lockout registers 170. In other words, subsequent write misses to the same data block in the D-Cache 100 are merged into the existing entries in lockout registers 170. Col. 6, lines 17-28 shows that one of the jobs of the backmap 150 is to detect and destroy synonyms as they come into existence. This enforces the policy of keeping only one copy of a piece of data in the D-Cache 100 at a time.
			
Regarding claim(s) 8 and 18, Ramanujan teaches:		
wherein the cache controller is to merge the first write miss information with the second write miss information by at least one of (a) maintaining first write information of the first write miss information or (b) discarding second write information of the second write miss information when the second write information corresponds to the same one or more bytes as the first write miss information.	Col. 9, lines 64-68 shows that write misses to data in the same block in the D-Cache 100 may be stored under the same entry in lockout registers 170. In other words, subsequent write misses to the same data block in the D-Cache 100 are merged into the existing entries in lockout registers 170. Col. 6, lines 17-28 shows that one of the jobs of the backmap 150 is to detect and destroy synonyms as they come into existence. This enforces the policy of keeping only one copy of a piece of data in the D-Cache 100 at a time.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhoria (US 2015/0006820) and Finnell (US 5577227), further in view of Venkumahanti (US 8341353).
Regarding claim(s) 6 and 16, Bhoria does not explicitly teach, but Venkumahanti teaches:
wherein the first cache storage and the second cache storage are connected in parallel to a central processing unit.	Fig. 1 and col. 3, lines 10-29 shows that because the level one memory 104 and the first portion 108 of the level two memory 112 are addressable in parallel, a memory access request 102 that is directed to the level one memory 104 may also be delivered to the first portion 108 of the level two memory 112. Delivering the memory access request 102 to the first portion 108 of the level two memory 112 may be carried out, for example, by coupling a signal line that carries the memory access request 102 to the level one memory 104 to an input port to the first portion 108 of level two memory 112.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache write-miss buffer system/method of Bhoria and Finnell with the system/method to parallel access level one and level two memory taught by Venkumahanti. The motivation for doing so would have been to enable the amount of memory that can effectively function as level one memory to be increased, without dedicating additional physical space to a level one memory. This is taught by Venkumahanti in col. 2, lines 43-51.

Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhoria (US 2015/0006820) and Finnell (US 5577227), further in view of Guthrie (US 2009/0198867).
Regarding claim(s) 9, Bhoria does not explicitly teach, but Guthrie teaches:
wherein the second portion includes a byte enable register, the cache controller to store values in the byte enable register based on the write miss information.	Fig. 2 and [0031] Byte enable register 209 includes a number of bookkeeping bits. Conventionally, the number of bits corresponds to the number of individually addressable storage granules within a cache line. Each bit corresponds to a smallest size of store granule within data register 213. Thus, for example, for a 128-byte cache line entry and byte store operations, byte enable register 209 maintains 128 bits for tracking single-byte processor-issued stores.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the cache write-miss buffer system/method of Bhoria and Finnell with the system/method for efficient store queue usage taught by Guthrie. The motivation for doing so would have been to enable tracking of specific bytes (or group of bytes) within a 128-byte cache line entry that is being updated by processor as taught by Guthrie in [0031].
				
Regarding claim(s) 10, Guthrie teaches:	
wherein the values correspond to elements of the write miss information that will be written.	[0033] shows that corresponding bits within byte enable register 209 are set to track which bytes within the cache line entry have been updated by store operations.

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
In page 7, applicant argues:
“Independent claim 1 sets forth an apparatus including a cache controller to, in response to providing a second set of data associated with a write operation to a first cache storage, evicting a first set of data from the first cache storage to make room for the second set of data; and providing the first set of data to a second cache storage for storing in a first portion of the second cache storage. Bhoria does not teach or suggest such an apparatus. 
In Bhoria, a write miss is a write command for which a cache miss occurs. Id. at paragraph [0003]. However, as admitted on page 4 of the Office Action dated March 25, 2022, Bhoria does not teach or suggest a cache controller to, in response to providing a second set of data associated with a write operation to a first cache storage, evicting a first set of data from the first cache storage to make room for the second set of data; and providing the first set of data to a second cache storage for storing in a first portion of the second cache storage, as set forth in claim 1.”

The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the combination of Bhoria and Finnell that teaches the claimed “a first portion operable to store a first set of data evicted from a first cache storage to make room for a second set of data”. Bhoria in [0018] FIG. 3 shows a buffer 31 with write-miss entries in locations 0-4. In FIGS. 1-3, the buffer entries are designated as "write-data0", "write-data1", etc. (“first portion”), and are shown oldest-to-newest from bottom-to-top. Bhoria’s "write-data0", "write-data1" teaches the claimed “first set of data”. Finnel is relied upon to teach “first set of data evicted from a first cache storage to make room for a second set of data”. Finnell in Col. 5, line 66 to col. 6, line 3: When there is a miss at both first level cache 24 and second level cache 23, the data must be brought in from main memory 25. If there is a dirty miss at first level cache 24, the dirty data is written back to second level cache 23. Col. 1, lines 36-47 shows that when a new cacheline X is to be brought into a cache, if there is already another cacheline Y in the target cache entry, that resident cacheline Y becomes a "victim cacheline." To make room for the new cacheline X, the victim cacheline Y must be removed from the cache.
The examiner notes that amending the claim(s) to specify details of the write miss information or the structure of second portion of the second cache storage ([0083] from the specification) would help distinguish the invention from cited prior arts.

In page 7, applicant argues:
“Finnell describes a cache memory that removes victim cachelines to make room for new cachelines. Finnel, 1:28-46. Finnell further describes, "If the victim cacheline Y has been modified since it was brought into the cache . .. it must be written back to main memory; if it has not been modified ... it may simply be discarded." Id. (emphasis added). However, the cache memory of Finnell does not store the victim caches lines into a cache storagze. Rather, the cache memory of Finnell writes evited data back to main memory or discards the evicted data. Accordingly, Finnell, like Bhoria, does not teach or suggest a cache controller to, in response to providing a second set of data associated with a write operation to a first cache storage, evicting a first set of data from the first cache storage to make room for the second set of data; and providing the first set of data to a second cache storagze for storing in a first portion of the second cache storage, as set forth in claim 1.”

The Examiner respectfully disagrees. Finnel teaches storage of victim cache lines into a cache storage. Finnell in Col. 5, line 66 to col. 6, line 3: When there is a miss at both first level cache 24 and second level cache 23, the data must be brought in from main memory 25. If there is a dirty miss at first level cache 24, the dirty data is written back to second level cache 23.
The examiner notes that amending the claim(s) to specify details of the write miss information or the structure of second portion of the second cache storage ([0083] from the specification) would help distinguish the invention from cited prior arts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES J CHOI/Examiner, Art Unit 2133